THEATTORNEYGENERAI.
               0F TEXAS



                        August 21, 1950


Hon. C. H. Cavness             OpinionNo. V-1092.
State Auditor
Austin,Texas                   Re: Authorityof the Codssioner
                                   of the GeneralLand Office to
                                   requirethe paymentof inter-
                                   est on the bonus before filing
                                   a Relinquishment Act lease.

Dear Sir:

         You have requestedour opinionregardin@;intereston de-
layed payments.
              of the bonus for Relinquishment
                                            Act leases. You
ask:
          7,
           . . . whether . . . it would not be legal for the
     Commissionerof the GeneralIand Office to requirepay-
     ment of interestat the legal rate of 6 per cent before
     acceptingan unreasonablylat,ebonus paymentand filing
     the lease."

          It is settledthat the provisionsof the Relinquishment
Act regardingpaymentare read into the leases executedthereunder
(PermianOil CO. Y. State, 161 S.W.2d 568 (Tex.Civ.App.
                                                     1942)) and
that interestis due the State on royaltieswithheldafter the time
fixed by statutefor payment. State v. Powell,70 S.W.2d297 (Tex.
Civ.App.1934). There is, however,no statutefixing the time for
payment of the bonus.

          In order to raise an impliedpromiseto pay legal inter-
est, it is not necessarythat the contractitselfestablisha fixed
liabilityin a definiteamountas of a date certain. It is suffi-
cient if the contractprovidesthe conditionsunon which liabilitv
depends. Federal Life-Ins.Co. v. Kriton,112 %ex. 532, 249 S.W."
193 (1923);PhillipsPetroleumCo. v. Johnson,155 F.2d 185, 191-
192 (CCA 5th 1946);25 Tex. Jur. 19, Interest,Sec. 13.

          A Relinquishment Act lessee cannotescape liabilityfor
bonus paymentsby his failureor refusalto file a lease. It is
settledthat an oil and gas lessor can affirm the lease and sue
for the purchaseprice,with interest. ArcadiaRefiningCo. v.
s,    146 ~.~.2d 767 (Tex.Civ.App. 1940, ,errordism.);
Grisham-Hunter Corp., 128 S.W.2d 149 (Tex.Civ.App.1939, error
dism.);McMillin v. Wilson, 121 S.W.2d 1029 (Tex.Civ.App.1938,
error dism.);31A Tex. Jur. 502, Oil and Gas, Sec. 274. Such a
Hon. C. H. Cavnese - Page 2 - V-lG92.



suit is in effecta suit for specificperformance. CapritoY.
Grisham-HunterCo-., supra.

          It is~likewisethe rule that if an obligationis payable
upon an event which dependsentirelyupon the obligor,the obliga-
tion becomes due after the expirationof a reasonabletime for the
event to have been broughtabout. C. C. SlaughterCo. v. Eller,
196 S.W. 704, 706 (Tex.~Civ.App.
                               1917, error ref.); Boese;f;:C;c$nty
                                               -- -
of Potter,173 S.W. 462, 467 (Tex.Civ.App. 1915, error rt
Tex. Jur. 632-633,Papent, Se?; 3; 66 C.J. 682, Vendor and &rI
chaser,Sec. 241.

           The statuterequiringthe filing of the lease (Article
5421c-2,V.C.S.)was enactedfor the benefitof the State. It is
includedin GeneralLand Office lease forms for the same reason*
We think that a duty is therebyimposedupon the lesseeto file
the leasewithin a reaaon&ble,time.Cf. Cheek v. Metzer, 116 Tex.
356, 291 S.W. 860 (1927);LonginottiV. McShane, 184 s.w. 598 (Tex.
Civ.App.1916, error ref.);United         & South Oil Co. v. Tiller,
283 S.W. 676, 679 (Tex.Civ,App. 1926, error ref.); Clark v. Wilson,
pl S.W. 627 (Tex.Civ.App.~1906); Cunyusv. Hooks Lumber Co.,
S.W. 1106 (Tex.Civ.App. l&IS);,66C.J."680,Vendor and Purchaser,
Sec. 241. The SQite could waive the right to have the lease filed
and sue for 'the~purchaseprick. Cf. GoidenWest Oil Co. No. 1 v.'
GoldenRod,011 Co. No. l/285 S,W~.63T(?%eX;Civ:.Auu.  1926). aff.
293 S.W. 167 (TexXti.App. 1927);Verschoylev. Ti&as; 2ki S~.W.'
554 (T$x.Civ,App. '1924)'.In'&Ucha suit, t&e State would be en-
titld. to recoverthe bonus due as pticb@seprice with interest
from the date that the lease and bonus shouldhave been tendered
for filing. Cf. MdlilUn Y. Wilson, 12i S.W.2d 1029 (Tex.Civ.App.
1938, error dism.').                .~

          It is our opinion,therefor;,that i$~vouldbe ,legaland.
proper for the Commissioserof the GeneralLand Officeto request
paymentof interestbefore filinga,Rel$nquishment  Act lease if the
payment of the bonus is made at an unreasonablylate date, If pay-
ment of interestis'refused,the.Comr@sionermay place the,payment
in suspenseand request,thatthis off,ice take action for cqllection
of the interest.



              Where there is sn &reasanable delay in the
       paymentto the State of bonus money from a Relin-
       quishmentAct lease, it;!;8legal'+nqproper for the
       Commissionerof the GeneralLand Office to request
       paymentof interestbefore filingthe lease. If
       paymentof interestis refused., the Commissioner
.




    Hon. C. H. Cavness - Page 3 - V-1092.



          may place the bonus payment in suspenseand request
          the AttorneyGeneralto take action for collection
          of the interest.


                                        Yours very tmly,

                                          PRICE DANIEL
    APPROVED:                           AttorneyGeneral

    CharlesD. Mathews
    First Assistant

    Price Daniel,
    AttorneyGeneral

    J??L:pwb